DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01 November 2021 has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the Drawings, Title, and Specification have been entered with one objection noted below.

Specification
The amendment filed 01 November 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment to [0055] appears to be new matter. The original filing did not explicitly indicate that pass voltage is applied to unselected word lines. 
Applicant is required to cancel the new matter in the reply to this Office Action.


Response to Arguments
Applicant's arguments filed 01 November 2021 have been fully considered but they are not fully persuasive.

In response to applicant’s argument on numbered Page 18 “Thus, because of the amendments made to claims 1, 2, and 13 none of the claim limitations in the claims 1, 2, 4, and 13 now invoke 35 U.S.C. § 112, sixth paragraph”, examiner respectfully disagrees and notes the following:
	The features noted in Non-Final Office Action mailed 06 July 2021 as invoking 35 U.S.C. § 112(f) do so as the claim language is such that it is not readily apparent that these features are structural in nature. A controller and a control logic that are configured to perform a task are ambiguous terms that can be either a physical circuit or a software module. As none of current amended language is directed towards the identified portions of the claims that invoke 35 U.S.C. § 112(f), Examiner will maintain the 35 U.S.C. § 112(f) interpretations.

In response to applicant’s argument on numbered Page 23 “Thus, Zang does not disclose, "control logic configured to control the peripheral circuit to suspend the performance of the first operation and perform a second operation in response to a second command being received from the controller while the first operation is being performed, wherein the second operation is one of a read operation, a program operation and an erase operation." as recited in claim 1. Zang does not disclose the above recited features of claim 13 either”, examiner respectfully disagrees and notes the following:
	Zang teaches control circuit 220 in [0042] to control the peripheral circuit (See Annotated Fig. 2 of Zang below). In [0053], Zang teaches that when the peripheral circuit is programming a cell and thus in a busy state, the program operation can be suspended in order to immediately process a read command that is received while still processing the original program command. This teaches all of the above recited claimed features.


    PNG
    media_image1.png
    732
    950
    media_image1.png
    Greyscale

	


Applicant’s arguments, see Pg. 18, filed 01 November 2021, with respect to the 35 U.S.C. § 112 rejection of claims 2-8 have been fully considered and are persuasive.  The rejection of 06 July 2021 has been withdrawn. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: 
“control logic configured to control the first operation”
Claim 2: 
“command receiver configured to receive the first and second commands” 
“operation status determiner configured to generate status information”
“ready-busy signal generator configured to generate a ready-busy signal”
“control signal generator configured to generate a control signal”
Claim 4: 
“first operation controller configured to generate a control signal for performing the first operation”
“operation suspend controller configured to generate a control signal for suspending the performance of the first operation”
“second operation controller configured to generate a control signal for performing the second operation”
“an operation resume controller configured to generate a control signal for resuming the performance of the first operation”
Claim 13:
“a command generator configured to generate an operation command corresponding to the operation request”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

The structure corresponding to the “control logic configured to control the first operation” of Claim 1 is Control logic 130 of Fig. 2, and the corresponding algorithm is seen in Fig. 11.

The structures corresponding to the above claim limitations of claim 2 is Controller 1200. The algorithm being performed by these functions can be seen in Fig. 9. 

The structures corresponding to the above claim limitations of claim 4 is Controller 1200. The algorithm being performed by these functions can be seen in Fig. 9. 

The structures corresponding to the above claim limitations of claim 13 is Controller 1200. The algorithm being performed by this functions can be seen in Fig. 9. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zang et al (US 2016/0313946 A1) hereinafter referred to Zang.

	Regarding claim 1, Zang teaches A semiconductor memory device performing memory operations controlled by a controller (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"), the semiconductor memory device comprising:
 	a memory cell array including a plurality of memory cells (Zang [0051] "In some embodiments, the memory blocks 211 may include a NAND-type flash memory cell"); 
a peripheral circuit configured to perform a first operation, corresponding to a first command received by the controller, on selected memory cells among the plurality of memory cells (Zang [0042] "The voltage generation circuit 230, the row decoder 240, the page buffer 250, the column decoder 260 and the input/output circuit 270 form a peripheral circuit for the memory cell array 210. The peripheral circuit may perform a program, read, or erase operation of the memory cell array 210. The control circuit 220 may control the peripheral circuit"); 
and control logic configured to control the peripheral circuit (Zang [0042] "The control circuit 220 may control the peripheral circuit") to suspend the performance of the first operation and perform a second operation in response to a second command being received from the controller while the first operation is being performed, wherein, the second operation is one of a read operation, a program operation and an erase operation (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The first operation (program) is suspending when a second operation (read) is received from the host).

Regarding claim 2, Zang teaches The semiconductor memory device of claim 1, wherein the control logic includes:
a command receiver configured to receive the first and second commands (Zang Fig. 2 Host I/F 140); 
an operation status determiner configured to generate status information representing an operation status of the semiconductor memory device (Zang [0057] "In the controller, a Die Suspend Server may be used for each NAND die to record and control the die's suspend-resume states"; by controlling the state of the die, the Die Suspend Server (operation status determiner) generates the status information that represents the current state of the die); 
a ready-busy signal generator configured to generate a ready-busy signal, based on the status information (Zang [0057] "In the controller, a Die Suspend Server may be used for each NAND die to record and control the die's suspend-resume states"; by controlling the state of the die, the Die Suspend Server (status register) generates a signal that represents the current state of the die); 
and a control signal generator configured to generate a control signal for controlling the peripheral circuit, based on the status information and the first and second commands (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency").

Regarding claim 3, Zang teaches The semiconductor memory device of claim 2, wherein the control logic is configured to control the peripheral circuit to resume the performance of the first operation, when the second operation is completed (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The first operation (program) is suspending when a second operation (read) is received from the host. The first operation (program) is then resumed once the second operation (read) is completed).

Regarding claim 4, Zang teaches The semiconductor memory device of claim 3, wherein the control signal generator includes:
a first operation controller configured to generate a control signal for performing the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The controller of Zang generates a control signal to perform program operations); 
an operation suspend controller configured to generate a control signal for suspending the performance of the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The controller of Zang generates a control signal to perform suspend operations); 
a second operation controller configured to generate a control signal for performing the second operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The controller of Zang generates a control signal to perform read operations); 
and an operation resume controller configured to generate a control signal for resuming the performance of the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The controller of Zang generates a control signal to perform resume operations).

Regarding claim 5, Zang teaches The semiconductor memory device of claim 4, wherein, when the status information represents a busy status, and the second command is a read command, the operation suspend controller is configured to generate a first control signal for controlling the peripheral circuit to suspend the performance of the first operation, and the second operation controller is configured to generate a second control signal for controlling the peripheral circuit to perform the read operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; As the program operation is currently occurring, the status of the die is busy. The controller first generates a control signal to suspend the program operation (first operation). The controller then generates a second control signal to perform the read operation (second operation)).

Regarding claim 6, Zang teaches The semiconductor memory device of claim 5, wherein, when the status information represents that the second operation has completed, the operation resume controller is configured to generate a third control signal for controlling the peripheral circuit to resume the performance of the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; As the program operation is currently occurring, the status of the die is busy. The controller first generates a control signal to suspend the program operation (first operation). The controller then generates a second control signal to perform the read operation (second operation). Once the read operation completes, the controller generates a third control signal to resume the program operation (first operation)).

Regarding claim 7, Zang teaches The semiconductor memory device of claim 6, wherein the ready-busy signal represents a busy status, when the performance of the first operation is suspended, when the second operation is performed, and when the first operation is resumed (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; As the program operation is currently occurring, the status of the die is busy. The controller first generates a control signal to suspend the program operation (first operation). The controller then generates a second control signal to perform the read operation (second operation)).

Regarding claim 8, Zang teaches The semiconductor memory device of claim 7, wherein the first operation is any one of the program operation and the erase operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency").

Regarding claim 9, Zang teaches The semiconductor memory device of claim 1, wherein, in response to a third command received in a ready status after the first operation is completed, the control logic is configured to control the peripheral circuit to perform a third operation corresponding to the third command (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; the controller controls the memory device to service any requests when idle).

Regarding claim 10, Zang teaches The semiconductor memory device of claim 1, wherein, in response to an operation suspend command received while the first operation is being performed, the control logic is configured to control the peripheral circuit to suspend the performance of the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency").

Regarding claim 11, Zang teaches The semiconductor memory device of claim 10, wherein, in response to a third command received in a state in which the performance of the first operation is suspended, the control logic is configured to control the peripheral circuit to perform a third operation corresponding to the third command (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; [0055] "FIG. 5 shows a program suspend-resume time flow in an example where die programming is suspended multiple times. Data transfer 500 may begin and then die program 502 starts. Die program 502 will stop when a first die suspend command is received. The suspend command causes a program suspended latency 504 period, and then the pending read requests 506 are served"; the device is able to service multiple read requests (the second read request is the third operation)).

Regarding claim 12, Zang teaches The semiconductor memory device of claim 11, wherein, in response to an operation resume command received in a state in which the performance of the third operation is completed, the control logic is configured to control the peripheral circuit to resume the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; [0055] "FIG. 5 shows a program suspend-resume time flow in an example where die programming is suspended multiple times. Data transfer 500 may begin and then die program 502 starts. Die program 502 will stop when a first die suspend command is received. The suspend command causes a program suspended latency 504 period, and then the pending read requests 506 are served. The unfinished programming then continues 508 until another suspend request is received. The suspend request causes another suspended latency period 510 and then the pending read requests are served 512. A time period for data restoring 514 may be utilized, but a 3.sup.rd suspend request may be received during the data restoring period 514, causing another period of latency 516. The last set of pending requests 518 are served, and then programming resumes until finished 520"; the controller is able to either keep the first operation suspending until multiple read operations are performed (second and third operations), or can suspend the first operation multiple times to service second and third requests. Once all read operations are serviced, the program operation resumes).

Regarding claim 13, Zang teaches A controller for controlling a semiconductor memory device to perform an operation in a first mode or a second mode according to an operation request from a host (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"), the controller comprising:
a host request receiver configured to receive the operation request and generate request information corresponding to the operation request (Zang Fig. 2 Host I/F 140; [0029] "Referring to FIG. 2, the memory system 10 may include a memory controller 100 and a semiconductor memory device 200. The memory system 10 may operate in response to a request from a host device, and in particular, store data to be accessed by the host device"; the Host I/F passes the host request to the controller (request information)); 
an operation mode determiner configured to determine one of the first mode and the second mode as an operation mode and store operation mode information of the semiconductor memory device which corresponds to the determined operation mode (Zang [0057] "In the controller, a Die Suspend Server may be used for each NAND die to record and control the die's suspend-resume states"; as the state (mode) is recorded, the Die Suspend Server is configured to determine the operating state (mode) of the device); 
a ready-busy signal receiver configured to receive a ready-busy signal corresponding to ready-busy information identifying whether the semiconductor memory device is in a ready status or a busy status from the semiconductor memory device (Zang [0057] "In the controller, a Die Suspend Server may be used for each NAND die to record and control the die's suspend-resume states"; by being able to record and control the state, the status must also be able to be received from the memory device);
and a command generator configured to generate a first command requesting the semiconductor memory device to suspend a first operation in progress when the operation mode is the first mode and a second command requesting the semiconductor memory device to suspend the first operation and perform a second operation which is different from the first operation when the operation mode is the second mode, based on the operation mode information and the ready-busy information, wherein, the second operation is one of a read operation, a program operation and an erase operation (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The first operation (program) is suspended when the device is busy when a second operation (read) is received from the host).

Regarding claim 14, Zang teaches The controller of claim 13, wherein, when the operation mode information represents the first mode, the command generator is configured to generate the first command in response to the ready-busy signal of the busy status, and transfer the generated first command to the semiconductor memory device (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; if the device is busy with a program request, the controller generates a command to suspend the program operation).

Regarding claim 15, Zang teaches The controller of claim 14, wherein the command generator is configured to transfer an operation command to the semiconductor memory device in response to the ready-busy signal of the ready status, after the command generator transfers the operation suspend command to the semiconductor memory device (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; Once the program operation is paused, the device is ready to service the read request, which is then passed to the memory).

Regarding claim 16, Zang teaches The controller of claim 15, wherein the command generator is configured to transfer an operation resume command to the semiconductor memory device in response to the ready-busy signal of the ready status, after the command generator transfers the operation command to the semiconductor memory device (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; once the read operation completes, the controller sends a resume command).

Regarding claim 17, Zang teaches The controller of claim 13, wherein, when the operation mode represents the second mode, the command generator is configured to generate the second command and transfer the generated second command to the semiconductor memory device, in response to the read-busy signal of the busy status (Zang [0055] "FIG. 5 shows a program suspend-resume time flow in an example where die programming is suspended multiple times. Data transfer 500 may begin and then die program 502 starts. Die program 502 will stop when a first die suspend command is received. The suspend command causes a program suspended latency 504 period, and then the pending read requests 506 are served. The unfinished programming then continues 508 until another suspend request is received. The suspend request causes another suspended latency period 510 and then the pending read requests are served 512. A time period for data restoring 514 may be utilized, but a 3.sup.rd suspend request may be received during the data restoring period 514, causing another period of latency 516. The last set of pending requests 518 are served, and then programming resumes until finished 520"; the controller is able to either keep the first operation (second mode/busy state) suspending until multiple read operations are performed (second and third operations), or can suspend the first operation multiple times to service second and third requests. Once all read operations are serviced, the program operation resumes).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madraswala et al (US 2017/0285969 A1) teaches a NAND semiconductor storage system that is able to pause and resume write commands based on the current status of the device in order to prioritize processing of other commands.
Donati et al (US 2020/0273523 A1) teaches a NAND semiconductor storage system that is able to pause and resume write commands based on the current status of the device in order to prioritize processing of other commands.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132